Title: From Thomas Jefferson to Janet Livingston Montgomery, 4 September 1798
From: Jefferson, Thomas
To: Montgomery, Janet Livingston


          
            Dear Madam
            Monticello Sep. 4. 98.
          
          The letter of June 3. with which you were pleased to honor me, came to hand in the moment I was stepping into the carriage at Philadelphia on my return home. that which it inclosed for Colo. Monroe was delivered immediately on my arrival, and I should sooner have had the pleasure of informing you of it, but that I have been confined from reading  or writing ever since by an inflammation in my eyes which began on the road & is but now wearing off.
          I passed through the state of New York in the year 1791. together with mr Madison; but it was not known to either of us that we passed near your residence, or most assuredly we should have taken the liberty of paying our respects to you at your seat. there exist too many motives of respect and esteem for yourself and the different members of your family not to have rendered such an opportunity of testifying them highly gratifying. time is every day adding to the improbabilities of my undertaking long journies. but should any circumstance ever place it again as much in power, I shall assuredly take the liberty of expressing to you in person the sentiments of respect & esteem with which I have the honour to be Dear Madam
          Your most obedt. & most humble servt
          
            Th: Jefferson
          
        